                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             CASE NO. 3:20-CV-111-DCK

FREDERICK STEVEN BLACK,               )
                                      )
                  Plaintiff,          )
                                      )
      v.                              )              CONSENT PROTECTIVE ORDER
                                      )
MARK CORUM, et al.,                   )
                                      )
                  Defendants.         )
_____________________________________ )

       Documents and information have been and will be sought, produced or exhibited by and

among the parties to the above-captioned proceeding, which documents and information relate to

employee personnel matters that may be disclosed only under Court order, pursuant to N.C.G.S.

§160A-168(c). The parties have sought such an order so as to be in compliance with this statute.

       By consent, IT IS HEREBY ORDERED THAT:

       1.       Personnel information is information which concerns or relates to an individual’s

application, selection or non-selection, promotions, demotions, transfers, leave, salary, suspension,

job performance, disciplinary actions and termination of employment wherever located and in

whatever form, but expressly excludes any of the following: the employee’s home residence, the

identity of family members, insurance and benefits, medical history, social security number, and

financial information. Personnel information may be located in, but not limited to, the following

documents or materials: (a) personnel files, (b) evaluations, (c) audio or video recordings

depicting employees on the job, (d) Internal Affairs investigative files and the information

contained therein, and (e) any other similar documents.




            Case 3:20-cv-00111-DCK Document 14 Filed 12/17/20 Page 1 of 3
        2.       Any such personnel information obtained in this action which is asserted by any

Defendant herein to contain or constitute confidential personnel information, shall be clearly and

prominently marked on its face with the legend: “CONFIDENTIAL, PROTECTIVE ORDER,” or

a comparable notice.

        3.       In the absence of written permission from the entity maintaining the personnel

information or an order by the Court, any confidential personnel information obtained in

accordance with the provisions of paragraph 2 above shall not be disclosed to any person other

than: (i) the Court and the employees thereof; (ii) court reporters and stenographers engaged for

the taking of testimony; (iii) the parties to this action and their counsel, including necessary

secretarial, paralegal and clerical personnel assisting such counsel; (iv) experts and their staff who

are employed for the purposes of this litigation but who are not otherwise employed by, consultants

to, or otherwise affiliated with a party; (v) witnesses who may see their own personnel records.

Any confidential personnel information shall be used solely for the purpose of this original action

and in preparation for trial.

        4.       Personnel information obtained in accordance with the provisions of paragraph 2

above shall not be made available to any person designated in paragraph 3(iv) unless he or she

shall have first read this Order and shall have agreed, by letter submitted to Defendants’ counsel:

(i) to be bound by the terms thereof, (ii) not to reveal such confidential personnel information to

anyone other than another person designated in paragraph 3; and (iii) to utilize such confidential

personnel information solely for purposes of this litigation.

        5.       If the Court orders, or if Defendants agree, that access to, or dissemination of,

information obtained as confidential personnel information shall be made to persons not included

in paragraph 3 above, such matters shall only be accessible to, or disseminated to, such persons




                                         2
             Case 3:20-cv-00111-DCK Document 14 Filed 12/17/20 Page 2 of 3
based upon the conditions pertaining to, and obligations arising from this Order, and such persons

shall be considered subject to it.

         6.       If confidential personnel information obtained in accordance with paragraph 2 is

disclosed to any person other than in the manner authorized by this Protective Order, the party

responsible for the disclosure must immediately bring all pertinent facts relating to this disclosure

to the attention of the Court and opposing counsel, and without prejudice to other rights and

remedies of the other party, make every reasonable effort to prevent further disclosure by it or by

the person who was the recipient of such information.

         7.       Upon final adjudication of this action, all confidential personnel file information

subject to the provisions of this Order (including any copies made and/or computer materials made

or stored) shall be disposed of in the manner provided by a separate final Order to issue from this

Court.

         SO ORDERED.


                                Signed: December 17, 2020




CONSENTED TO BY:                             /s/ John W. Gresham
                                                 Attorney for Plaintiff

                                             /s/ Scott D. MacLatchie
                                                Attorney for Defendants




                                          3
              Case 3:20-cv-00111-DCK Document 14 Filed 12/17/20 Page 3 of 3
